Citation Nr: 1502563	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-34 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served from November 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran's claims file was subsequently transferred to the RO in Fargo, North Dakota.

In June 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing has been associated with the record.

The Virtual VA claims file has been reviewed.  Documents contained therein, other than the hearing transcript, are duplicative of those in the paper claims file.   Documents in the Veterans Benefits Management System are duplicative of those in the Virtual VA and paper claims file.


FINDING OF FACT

Bilateral hearing loss disability is attributable to service.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred during wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this decision, the Board is granting the claim being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Nevertheless, the Board also observes that the undersigned VLJ, at the Veteran's June 2013 hearing, clarified the issue on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Veteran's DD Form 214 reflects that his military occupational specialty was engine and powertrain mechanic.  Although the Veteran does not allege, and the evidence does not demonstrate that the Veteran had combat, the Board nonetheless finds that he had in-service noise exposure.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record). 

Regarding bilateral hearing loss, the Board finds that the evidence of record demonstrates that service connection is warranted.   The results of his March 2010 VA audiological examination confirms that he has sufficient hearing loss in both of his ears to meet the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered an actual "disability."  Additionally, although a review of the Veteran's audiological evaluation at separation in April 1972 demonstrate the Veteran had normal hearing under 38 C.F.R. § 3.385 at that time, the Veteran has credibly stated that he experienced hearing loss since the time of his in-service noise exposure, and that he did not have any post-service occupational or recreational noise exposure.  In this regard, the Veteran testified before the undersigned in June 2013 that he experienced hearing loss following working on heavy equipment as a mechanic in service, wherein he was not provided with hearing protection.  Likewise, the Veteran reported in an April 2000 statement, and testified at his June 2013 hearing, that much of his post-service work was in quiet areas; at the VA examination, he reported in-service noise exposure due to artillery, firearms training, and generators, in addition to his work as a mechanic.

The Veteran's competent and credible testimony thus supports a nexus between his current hearing loss disability and his in-service noise exposure.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits).  The evidence weighing against the claim is the March 2010 VA examiner's negative nexus opinion.  As to this negative nexus opinion, Board finds that it is inadequate and lacking in probative value, as the examiner relied on the Veteran's normal hearing on separation and a lack of objective documentation of bilateral hearing loss and tinnitus during service, as well as disregarded the Veteran's lay statements of continuity and lack of noise exposure since service.  In opining that the Veteran's bilateral hearing loss was not due to his military noise exposure, the examiner did not provide a rationale other than a lack of a threshold service and the number of years between service and the Veteran's normal hearing at separation, despite in-service noise exposure and confirmation via audiological testing that the Veteran had current hearing loss disability; the Board also observes that the VA examiner relied on an incorrect assumption as to the Veteran's post-service employment. 

The Board reiterates that the absence of evidence of hearing loss at separation is not determinative as to whether his hearing loss disability is related to his military service and does not preclude service connection in this case.  The Board observes that the Veteran reported to the VA examiner, and testified before the undersigned, that he worked in a mostly quiet area during his post-service employment, and lacked hearing protection during his military service.  Yet, the VA examiner did not explain how the Veteran's noise exposure during his period of service was unrelated to his current bilateral hearing loss when there was a very limited history of post-service noise exposure.  Instead, the VA examiner incorrectly assumed that the Veteran continued working at as a mechanic after service, despite the Veteran's credible assertion that, although he worked briefly as a mechanic after service, he had worked in management at a car dealership for nearly 40 years.  Sensorineural hearing loss is associated with noise exposure.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability); 38 C.F.R. § 3.303(d) (service connection warranted in some circumstances where disease is first diagnosed after service).  

The Board further notes that the Veteran was granted entitlement to service connection for tinnitus in April 2013 on the basis that his tinnitus is attributable to the in-service noise exposure.  In this regard, the Board notes that a December 2012 audiology report and letter from Hearing Solutions clearly states his tinnitus is related to in-service noise exposure.  Thus, it follows that bilateral hearing loss is related to in-service noise exposure.  

For the foregoing reasons, the evidence is at least evenly balanced as to whether the Veteran's bilateral hearing loss is related to his in-service noise exposure.  With resolution of any reasonable doubt in the Veteran's favor, entitlement to service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss disability is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


